DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/19/2019 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.


Claim Objections
Claims 1, 4 and 19 are objected to because of the following informalities:  
1.	Claim 1 discloses “the third zone” which should be changed to “the third optical region”   or an appropriate correction is required.
2.	Claim 4 discloses “the third viewing zone” which should be changed to “the third optical region” or an appropriate correction is required.
3.	Claim 19 discloses “the third viewing zone” which should be changed to “the third optical region” or an appropriate correction is required.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.	Claims 9-11 recites the limitation "the optical axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
For examination purpose, examiner assumes claims 9-11 are dependent on claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, 13, 14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gil et al. (WO2015/120456 herein after Gil).
Regarding to claim 1, Gil discloses, in figure 2, comprising of an optical substrate having a first optical region (101) having a first average optical power, a second optical region (103) having a second average optical power that is different than the first average optical power, and a third optical region (107) located between the first and second optical regions, the third optical region having an optical power gradient that transitions from the first average optical power to the second average optical power (par.[0053], lines 6-8); and a photochromic layer applied to the optical substrate so that, upon exposure to an actinic energy, a first light-blocking zone is formed over the first optical region that has a first average photochromic density, a second light-blocking zone is formed over the second optical region that has a second average photochromic density that is less than the first average photochromic density, and a third light-blocking zone is formed over the third zone that has a third photochromic density gradient that transitions from the first average photochromic density toward the second average photochromic density moving from the first optical region toward the second optical region (par.[0107], [0015]).
	Regarding to claims 2 and 3, Gil discloses the optical article according to claim 1 wherein the first average optical power is either greater or less than the second average optical power (depending on each individual’s eyes).
	Regarding to claim 4, Gil discloses the optical article according to claim 1 wherein the optical article is a multi-focus ophthalmic lens and the first optical region (101) is a distance viewing region located in an upper portion of the optical substrate, the second optical region (103) is a near viewing region located in a lower portion of the optical substrate, and the third optical region (107) is a transition viewing region.
Regarding to claim 9, Gil discloses the optical article according to any claim 4 wherein the optical power gradient extends along an optical power gradient vector that is substantially coincident with the optical axis (figure 2).
Regarding to claim 13, Gil discloses the optical article according to claim 4 wherein the transition viewing region (113) is a progressive corridor extending between the near and distance viewing regions (103, 101), and is located between fourth and fifth optical regions (109a, 109b) that are, respectively, first and second peripheral blending regions (figure 4A; par.[0049]).
Regarding to claim 14, Gil discloses the optical article according to claim 13 wherein a fourth light-blocking zone is formed over the fourth optical region that has a fourth photochromic density gradient and a fifth light-blocking zone is formed over the fifth optical region that has a fifth photochromic density gradient ([0107], [0015]).
Regarding to claim 17, Gil discloses the optical article according to claim 1 wherein the photochromic layer has a substantially uniform total thickness ([0053]).
	Regarding to claim 18, Gil discloses the optical article and method of manufacturing an optical article, in Figure 2, comprising: a) providing an optical substrate having a first optical region (101) having a first average optical power, a second optical region (103) having a second average optical power that is different than the first average optical power, and a third optical region located between the first and second optical regions, the third optical region having an optical power gradient that transitions from the first average optical power to the second average optical power (par.[0053], lines 6-8); and b) applying a photochromic composition to the optical substrate in a pattern so that, upon exposure to an actinic energy, a first light-blocking zone is formed over the first optical region that has a first average photochromic density, a second light-blocking zone is formed over the second optical region that has a second average photochromic density that is less than the first average photochromic density, and a third light-blocking zone is formed over the third optical region that has a primary third photochromic density gradient that transitions from the first average photochromic density toward the second average photochromic density moving from the first optical region toward the second optical region (par.[0107], [0015]).
	Regarding to claim 19, Gil discloses the method according to claim 18 wherein the first optical region (101) is a distance viewing region located in an upper portion of the optical substrate, the second optical region (103) is a near viewing region located in a lower portion of the optical substrate, and the third optical region (107) is a transition viewing region; wherein the optical substrate comprises a optical axis extending from a top edge of the optical substrate to a lower edge of the optical substrate and extends through each of the distance, transition, and near viewing regions (Figure 2).

Allowable Subject Matter
1.	Claims 5-8, 10, 11, 12, 15, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	The following is a statement of reasons for the indication of allowable subject matter:  (claim 5) the optical substrate comprises a optical axis extending from a top edge of the optical substrate to a lower edge of the optical substrate and extends through each of the distance, transition, and near viewing regions; (claim10) the optical substrate has substantially zero cylinder power along the optical axis; (claim 11) the distance viewing region comprises a distance reference point and the near viewing region comprises a near reference point and the optical axis intersects the near and distance reference points; and wherein the third light-blocking zone ends at or below the distance reference point and at or above the near reference point along the optical axis; (claim 15) the first blending region comprises a first cylinder power gradient extending along a first cylinder power vector and the second blending region has a second cylinder power gradient extending along a second cylinder power vector; and wherein step b) comprises applying the photochromic composition to the optical article in the pattern so that, upon exposure to an actinic energy, the fourth photochromic density gradient extends along a fourth photochromic density gradient vector that extends in the same direction as the first cylinder power vector and the fifth photochromic density gradient extends along a fifth photochromic density gradient vector that extends in the same direction as the second cylinder power vector; (claim 16) the first average photochromic density comprises a first photochromic density gradient and the second average photochromic density comprises a second photochromic density gradient; wherein the first photochromic density gradient has a first photochromic density range, the second average photochromic density has a second photochromic density range, and the third photochromic density gradient has a third photochromic density range, the third photochromic density range being greater than each of the first and second photochromic density ranges; and wherein the first photochromic density gradient has a first average photochromic density rate of change, the second average photochromic density has a second average photochromic density rate of change, and the third photochromic density gradient has a third average photochromic density rate of change, the third average photochromic rate of change being greater than each of the first and second average photochromic density rates of change;  (claim 20) printing the photochromic composition onto the optical substrate in the pattern using an inkjet drop-on-demand printing process that utilizes variable drop size printing techniques utilizing a greyscale printhead; and wherein step b) is performed in a single pass of the printhead relative to the optical substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/Primary Examiner, Art Unit 2872